J-A23026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: J.H.P., III A MINOR        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: J.H.P., JR., NATURAL            :
    FATHER AND C.A.P., NATURAL                 :
    MOTHER                                     :
                                               :
                                               :
                                               :   No. 827 MDA 2022

                   Appeal from the Order Entered May 2, 2022
     In the Court of Common Pleas of Huntingdon County Orphans’ Court at
                           No(s): CP-31-OC-16-2021


BEFORE:        BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                           FILED: DECEMBER 20, 2022

        J.H.P., Jr. (“Father”) and C.A.P. (“Mother”), collectively “Parents,”

appeal from the May 2, 2022 order granting the petition filed by Huntington

County Children’s Services (“CYS”) to involuntarily terminate their parental

rights to their son, J.H.P., III (“J.H.P.”).1 We affirm.

        In February 2020, J.H.P. was born to Mother and Father, who have mild

intellectual    disabilities   and   mental    health   problems   associated   with

psychological trauma. The family was referred for family preservation services

due to J.H.P.’s failure to thrive and the inability of Mother and Father to satisfy


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 As the orphans’ court identified the child as J.H.P. in its thorough opinion
and order terminating the parental rights of Mother and Father, we refer to
the child in the identical manner herein.
J-A23026-22


his basic needs. Despite this assistance, the situation continued to deteriorate

and on April 13, 2020, J.H.P. was hospitalized with a diagnosis of failure to

thrive as he had not gained weight in the past month.            CYS obtained

emergency protective custody of J.H.P. when he was approximately two

months old. He was immediately placed in his current foster home, a pre-

adoptive resource, where he remains.

       On April 29, 2020, the juvenile court adjudicated J.H.P. dependent. CYS

provided Parents reunification services through a program administered by

Raystown Developmental Services (“RDS”).         Parents were also provided

supervised in-person visitations and video visitations when necessary to limit

exposure to Covid-19. The supervised visitations were initially scheduled in

two three-hour periods per week, but based upon CYS recommendations, in

February 2021, the court reduced the duration of the visits to one and one-

half hours per session. Despite receiving services through RDS, Parents failed

to remedy the parenting deficiencies that led to CYS intervention. They still

struggled to perform basic childcare tasks independently. The caseworkers

noted Parents’ difficulty in properly changing J.H.P.’s diaper, preparing meals,

recognizing safety hazards, and providing the child meaningful supervision.

       On July 28, 2021, CYS filed petitions to terminate the respective

parental rights of Mother and Father pursuant to 23 Pa.C.S. § 2511(a)(5) and

(8).   The Court appointed counsel for Parents.     J.H.P. was represented by




                                     -2-
J-A23026-22


Robert M. Covell, Esquire, who acted as the child’s guardian ad litem in the

dependency proceedings.2

       At the outset of the ensuing evidentiary hearing, the orphans’ court

incorporated the record of the dependency proceedings into the adoption

docket. Thereafter, CYS presented the expert testimony of Sarah Jefferson,

the licensed clinical social worker who performed the bonding assessment and

filed a concomitant report in 2020. CYS also presented the testimony of Christi

Shawley, the CYS caseworker assigned to work with the family, Piper Tanner,

who was the family service manager at RDS, and Heather Fisher, the RDS

reunification caseworker who supervised Parents’ visitation with J.H.P.

Parents testified and introduced a collection of emails as an exhibit. Following

the submission of post-hearing briefs, the orphans’ court entered a single

decree terminating the respective parental rights of Mother and Father

pursuant to 23 Pa.C.S. § 2511(a)(5), (8) and (b). This timely appeal followed.

As Parents and the orphans’ court both complied with Pa.R.A.P. 1925, the

matter is ripe for our review.

       Parents present the following issues for our review:



____________________________________________


2 Pursuant to In re Adoption of K.M.G., 240 A.3d 1218 (Pa. 2020), we note
that the orphans’ court determined that there was no conflict in Attorney
Covell’s dual role as counsel and guardian ad litem because J.H.P.’s age
prevented him from stating a preferred outcome. See N.T., 12/14/21, at 1-
2. See also In re T.S., 192 A.3d 1080, 1092-93 (Pa. 2018) (If a child is “too
young to be able to express a preference as to the outcome of the
proceedings,” there is no conflict between legal and best interests.).

                                           -3-
J-A23026-22


       I.     Whether the evidence was insufficient to sustain a
       termination of the natural parents’ parental rights to J.H.P., III
       under 23 Pa.C.S. § 2511(a)(5) in light of the specific allegation
       that was contained within the petition to terminate parental rights
       in that the conditions which led to the child’s removal or placement
       no longer existed as only those issues raised in a pleading may be
       tried?

       II.    Whether the evidence was insufficient to sustain a
       termination of the natural parents’ parental rights to J.H.P., III
       under 23 Pa.C.S. § 2511(a)(8) in light of the specific allegation
       that was contained within the petition to terminate parental rights
       in that the conditions which led to the child’s removal or placement
       no longer existed since only those issues raised in a pleading may
       be tried?

       III. Whether the evidence was insufficient to sustain a
       termination of the natural parents’ parental rights to J.H.P., III
       under both 23 Pa.C.S. § 2511(a)(5) and 23 Pa.C.S. § 2511(a)(8)
       since the child’s needs and welfare will not be best met by the
       proposed termination of natural Parents’ parental rights and
       pursuant to 23 Pa.C.S. § 2511(b) upon proper consideration of
       the developmental, physical and emotional needs and welfare of
       the child?

Parents’ brief at 4 (cleaned up).3

       We review these issues mindful of our well-settled standard of review.

“In cases concerning the involuntary termination of parental rights, appellate

review is limited to a determination of whether the decree of the termination

court is supported by competent evidence.” In re Adoption of C.M., 255

A.3d 343, 358 (Pa. 2021). When applying this standard, the appellate court

must accept the trial court’s findings of fact and credibility determinations if



____________________________________________


3  We note with disapproval that Attorney Covell neglected to file a brief with
this Court on J.H.P.’s behalf.

                                           -4-
J-A23026-22


they are supported by the record. Interest of S.K.L.R., 256 A.3d 1108, 1123

(Pa. 2021).   “Where the trial court’s factual findings are supported by the

evidence, an appellate court may not disturb the trial court’s ruling unless it

has discerned an error of law or abuse of discretion.”      In re Adoption of

L.A.K., 265 A.3d 580, 591 (Pa. 2021).

      As our High Court stated, “an abuse of discretion does not result merely

because the reviewing court might have reached a different conclusion” or

“the facts could support an opposite result.” In re Adoption of S.P., 47 A.3d

817, 826-27 (Pa. 2012). Instead, an appellate court may reverse for an abuse

of discretion “only upon demonstration of manifest unreasonableness,

partiality, prejudice, bias, or ill-will.” Id. at 826. This standard of review

reflects the deference we pay to trial courts, who often observe the parties

first-hand across multiple hearings. Interest of S.K.L.R., supra, at 1123-

24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”          C.M., supra, at 358.

Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., supra, at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory

grounds by clear and convincing evidence, which is evidence that is so “clear,


                                      -5-
J-A23026-22


direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

supra, at 359 (citation omitted).

       Termination of parental rights is governed by § 2511 of the Adoption

Act.    “Subsection (a) provides eleven enumerated grounds describing

particular conduct of a parent which would warrant involuntary termination.”

C.M., supra, at 359; see also 23 Pa.C.S. § 2511(a)(1)-(11). In evaluating

whether the petitioner proved grounds under §2511(a), the trial court must

focus on the parent’s conduct and avoid using a “balancing or best interest

approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa.Super. 2021). If

the trial court determines the petitioner established grounds for termination

under § 2511(a) by clear and convincing evidence, the court then must assess

the petition under § 2511(b), which focuses on the child’s needs and welfare.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       Instantly, we analyze the orphans’ court’s decisions pursuant to

§ 2511(a)(8) and (b) of the Adoption Act:4

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
____________________________________________


4 This Court need only agree with any one subsection of § 2511(a), in addition
to § 2511(b), in order to affirm the termination of parental rights. See In re
B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

                                           -6-
J-A23026-22


            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

            ....

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

      To satisfy § 2511(a)(8), the petitioner must show three components:

(1) that the child has been removed from the care of the parent for at least

twelve months; (2) that the conditions which led to the removal or placement

of the child still exist; and (3) that termination of parental rights would best

serve the needs and welfare of the child. In re Adoption of J.N.M., 177

A.3d 937, 943 (Pa.Super. 2018).

      The crux of the instant appeal concerns the second component of

§ 2511(a)(8), i.e., whether the conditions which led to removal continue to

exist. Unlike other subsections, § 2511(a)(8) does not require the court to

evaluate a parent’s willingness or ability to remedy the conditions that led to

the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa.Super.

2017). “[T]he relevant inquiry” regarding the second prong of § 2511(a)(8)

                                     -7-
J-A23026-22


“is whether the conditions that led to removal have been remedied and thus

whether reunification of parent and child is imminent at the time of the

hearing.” In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009). Further, the Adoption

Act prohibits the court from considering, as part of the § 2511(a)(8) analysis,

“any efforts by the parent to remedy the conditions described [in the petition]

which are first initiated subsequent to the giving of notice of the filing of the

petition.” 23 Pa.C.S. § 2511(b).

      Arguing their first two issues collectively, Parents initially assert that we

must reverse the termination of their parental rights because the orphans’

court considered evidence that exceeded the allegations set forth in CYS’s

petitions to terminate the parental rights of Mother and Father, respectively.

See Parents’ brief at 12, 14. Parents posit, “Based upon the status of the

pleadings and the failure to conform the filings to the evidence that was

presented in Court, the Order which terminated [Parents’] rights as to [J.H.P.]

must be reversed. Id. at 12.

      Relatedly, Parents contend that the record does not support the

termination decrees because Parents remedied the only reasons given in CYS’s

petitions for the involuntary termination of parental rights.      Id. at 16-17.

Quoting select portions of CYS’s termination petitions, Parents attempt to

restrict the grounds for termination to the noted concerns that “the child was

exhibiting signs of failure to thrive” and “that the natural parents were not

feeding the child as needed.” Id. At 16, 17. Next, Parents reason that since


                                      -8-
J-A23026-22


the evidence established that J.H.P. is currently healthy and developing

normally, and that Parents demonstrated the ability to feed J.H.P. ready-made

meals during the supervised visitations, the conditions that CYS pled

necessitated removal no longer exist. Id. At 18-20.

      In rejecting the contentions that Parents asserted relative to the

sufficiency of CYS’s petitions, the orphans’ court reasoned, “if natural Parents

do attempt to argue that . . . CYS went outside of the scope of the issues

raised in its petitions, the allegations set forth therein are broad enough to

encompass all issues and evidence raised at the termination of parental rights

hearing[.]” Rule 1925(a) Opinion, 6/7/22, at 2. For the following reasons,

we agree with the orphans’ court’s finding that the petitions were sufficiently

specific.

      At the outset, we observe that Parents read the averments in CYS’s

termination petitions too narrowly. While Parents’ brief quotes portions of a

single paragraph in framing its argument concerning the allegedly insufficient

facts pled therein, the petitions pled pertinent facts in at least four other

enumerated paragraphs. Including the specific paragraph that Parents invoke

in their brief, the petitions included four sets of allegations that related to

Parents collectively and one set that referred to Mother and Father’s individual

parental deficiencies.

      The pertinent averments that appear in both petitions asserted the

following:


                                     -9-
J-A23026-22


     7.    [J.H.P.] has been in placement since April 16, 2020, based
     upon the [emergency protective custody o]rder entered by this
     Honorable Court. This Order was entered because the child
     was exhibiting signs of a failure to thrive, and had been
     admitted to Penn State Health Milton S. Hershey Medical Center
     for treatment. The concern was that the natural parents
     were not feeding the child as needed.

             ....

     9.    The Agency believes and therefore avers that [Parents]
     failed to make adequate progress in caring for [J.H.P.] and
     lack the parenting skill to parent [their] child.

             ....

     11. At the time [J.H.P.] was removed from his parents’
     care, both parents demonstrated an inability to provide
     proper parenting for the child. To the best of the Agency’s
     knowledge, the parents have not remedied these concerns and it
     appears unlikely that they will remedy these issues within a
     reasonable period of time.

             ....
                                        Count II
                                 23 Pa.C.S. § 2511(a)(8)

             ....

     23.    The conditions which led to the removal and placement of
     the child, namely the [parent’s] general inability to provide
     parental care to the child, continue to exist.

CYS Petition to Terminate Parental Rights, 7/28/21, at unnumbered 1-3

(emphases added).

     Next,    the   respective    petitions    outlined   each   parent’s   specific

weaknesses. As to Father, CYS averred,

     8.     The natural father has made no progress toward alleviating
     the circumstances which necessitated placement. An attachment
     assessment, conducted by Sarah Jefferson, LCSW, in December

                                      - 10 -
J-A23026-22


      2020, indicated both cognitive impairment and severe
      attachment disruption for the natural father. It was observed
      during this assessment that the natural father lacked the
      ability to understand and meet the needs of his child, and
      that it was not safe or appropriate for [J.H.P.] to return full
      time to the care of his biological parents. Subsequent
      observations made during supervised visitations through
      Raystown Developmental Services confirmed to the Agency the
      concerns regarding the natural father’s ability to care for
      his child[.]

Petition to Terminate Father’s Parental Rights, 7/28/21, at unnumbered 3

(emphases added).

      Likewise, the CYS petition delineated Mother’s parenting defects as

follows:

      8.     The natural mother has made no progress toward alleviating
      the circumstances which necessitated placement.             During
      supervised visitation[,] . . . reunification workers observed that
      the natural mother required multiple prompts during
      visitations, does not retain the parenting knowledge and
      skills provided to her, and is not able to apply that
      information in visits with her child.              An attachment
      assessment conducted by Sarah Jefferson, LCSW, in December
      2020, indicated both cognitive impairment and severe
      attachment disruption for the natural mother.              It was
      observed during this assessment that the natural mother lacked
      the ability to understand and meet the needs of their child,
      and that it was not safe or appropriate for [J.H.P.] to return
      full time to the care of his biological parents.

Petition to Terminate Mother’s Parental Rights, 7/28/21, at unnumbered 3

(emphases added).

      Thus,   contrary   to   Parents’   protestations,   CYS   leveled   detailed

allegations of fact that were far broader than what Parents suggested by

focusing solely upon the isolated references to J.H.P.’s failure to thrive and


                                     - 11 -
J-A23026-22


Parents’ inability to feed the child properly.    See Parents’ brief at 16-18.

Plainly, the agency set forth the precise grounds for termination under

§ 2511(a)(8). Indeed, Paragraph 23 of the CYS petition explicitly sets forth

the element of § 2511(a)(8) that Parents place at issue and mischaracterize

in their brief.   See CYS Petition to Terminate Parental Rights, 7/28/21, at

unnumbered 3. Thus, rather than limiting the predicate condition to J.H.P’s

failure to thrive or Parents’ inability to prepare food, the CYS petitions averred

that “[t]he conditions which led to the removal and placement of the child

[were Parents’] general inability to provide parental care to the child[.]” Id.

Moreover, as underscored by the foregoing highlighted averments, in addition

to noting Parents’ role in the child’s failure to thrive, CYS made specific

allegations of facts concerning Parents’ general inability to provide parental

care, lack of parenting skills, and slow progress in rectifying that deficiency.

See CYS Petition to Terminate Parental Rights, 7/28/21, at ¶¶ 9,11, 23.

      Furthermore, the agency unambiguously pled that Father’s cognitive

impairment and mental health problems affected his ability to comprehend

and satisfy his son’s needs insofar as it was unsafe for J.H.P. to return to

Father’s full time care. See Petition to Terminate Father’s Parental Rights,

7/28/21, at ¶ 8. Similarly, CYS explicitly averred that Mother does not retain

instruction and failed to demonstrate parental skills during the supervised

visitations despite multiple prompts.     See Petition to Terminate Mother’s

Parental Rights, 7/28/21, at ¶ 8. As with Father, the agency pled that Mother


                                     - 12 -
J-A23026-22


suffers from cognitive impairments, has mental health problems, and lacks

the ability to understand and meet the needs of her son.          Id.   Again, it

asserted that “it was not safe or appropriate for [J.H.P.] to return full time to

the care of his biological parents.” Id.

      As outlined above, the respective petitions to terminate parental rights

clearly alleged facts sufficient to form the foundational framework to bear the

relevant evidence that the agency subsequently presented during the hearing.

Accordingly, we reject Parents’ threshold argument that the trial court

terminated parental rights on facts that were not properly pled.

      Next, to the extent that Parents challenge the sufficiency of the evidence

that CYS presented during the hearing, that claim also fails. Retaining their

narrow perspective of the relevant inquiry as the child’s failure to thrive,

Parents assert that the trial court disregarded testimony that J.H.P. is

currently healthy and that Parents feed J.H.P. during the supervised

visitations. See Parents’ brief at 18-20. Parents contend that this evidence

“conclusively demonstrates” that the conditions which led to J.H.P.’s

placement no longer exist. Id. at 20.

      First, Parents’ reliance upon the child’s current progress patently ignores

the essential role of the foster parents in J.H.P.’s continued development since

his placement in their care in April 2020.      Similarly, while Parents’ basic

achievements under the supervision of service providers are encouraging,

they are not representative of Parents’ ability to care for the child


                                     - 13 -
J-A23026-22


independently. Hence, notwithstanding Parents’ protestations to the contrary,

we reject the contentions that these facts “conclusively demonstrate” that the

conditions which led to placement, i.e., Parents’ inability to provide parental

care, no longer exist.

      More importantly, the force of Parents’ argument goes to the weight of

the evidence as opposed to whether CYS presented sufficient evidence to

establish each element of the statutory grounds to terminate the parental

rights of Mother and Father pursuant to § 2511(a)(8). Insofar as the certified

record supports the orphans’ court’s finding that the parental deficiencies that

gave rise to this case continue to exist, we cannot substitute our judgment for

that of the orphans’ court. See In the Interest of D.F., 165 A.3d 960, 966

(Pa.Super. 2017) (“The [o]rphans’ [c]ourt is free to believe all, part, or none

of the evidence presented and is likewise free to make all credibility

determinations and resolve conflicts in the evidence.”).

      Instantly, the certified record sustains the determination of the orphans’

court. In terminating the parental rights of Mother and Father, the orphans’

court made the following pertinent findings of facts, which it characterized in

its opinion and order as “Troubling issues raised by Ms. Fisher’s testimony[,]”

      a.   Despite receiving services since just after J.H.P.’s birth, and
      then in-person for eighteen months, Parents still struggle to
      change J.H.P.’s diaper properly. . . . As of the [Termination of
      Parental Rights] Hearing, Parents still struggled to clean J.H.P
      adequately, but more troublingly, struggled to complete diaper
      changes independently (i.e., either Mother or Father acting alone,
      as opposed to helping each other). [N.T., 12/14/21,] at 57.


                                     - 14 -
J-A23026-22


     b.     Feeding was a concern early on, as evidenced by J.H.P.’s
     failure to thrive, but continues to be a concern, as the meals that
     Parents prepare for J.H.P. during their visits are very basic. Id.
     at 51, 55-56; id. at 115 (. . . usually . . . a sausage, egg, and
     cheese bagel or a muffin and a hash brown).

     c.     Parents have a very poor understanding of safety issues and
     risks for J.H.P., including how quickly he can get hurt, and neither
     recognize risks quickly nor remember to address them
     consistently when they are identified for Parents and the proper
     resolution is modeled repeatedly. Id. at 55. (Parents had to
     repeatedly be directed not to heat bottles in the microwave, to the
     point that Ms. Fisher had to stop the microwave mid-heating to
     drive home the point emphatically), 58-59 (as Mother was bathing
     J.H.P. in the kitchen sink, she failed to identify that the coffee
     maker sitting on the counter next to the sink, plugged in and
     containing a full pot of fresh, hot coffee, was a serious risk for
     J.H.P.[)]

           ....

     d.    Parents generally have a poor understanding of child
     development, how quickly young children change and engage in
     new behaviors, and the need to interact with J.H.P. regularly and
     engage in activities to bond with him. Id. at 51, 54-55, 61-62,
     65-66, 67. They tend to do okay if prompted, but if left alone,
     revert to allowing other activities (such as reading on a
     smartphone) to distract them while J.H.P. is left on his own
     without meaningful supervision or interaction. Id.

     e.   Parents struggle to perform even basic childcare tasks
     independently. . . .

Orphans’ Court Opinion, 5/2/22, at 5.

     After listing several other findings of fact relating to Ms. Jefferson’s

expert testimony concerning Parents’ cognitive issues and mental health

problems, the court returned to Ms. Fisher’s testimony and surmised, “Simply

put, it is clear that they cannot adequately care for J.H.P. and provide




                                    - 15 -
J-A23026-22


for his physical and emotional needs without daily, intensive

supervision and guidance.” Id. at 13 (emphasis added).

      Thereafter, under the heading “Analysis,” the orphans’ court reasoned,

            In the instant case, the facts and testimony establish,
      beyond a reasonable doubt, that the conditions that gave rise
      to the Dependency Case continue to exist and cannot be
      remedied by Parents. Where the record establishes that a
      parent is not capable of providing their child with a safe and
      healthy environment in which to live due to an inherent incapacity,
      and there is no evidence in the record that the fact of such
      incapacity could change, termination is warranted regardless of
      the parent’s sincerely stated desire to raise their child and lack of
      responsibility for causing such incapacity. Despite the tragic
      nature of such situations, “sympathies to the plight of the parent
      cannot cloud the consideration of whether parental termination
      meets the needs and welfare of the child.”

Id. at 16 (quoting B.L.W., 843 A.2d 380, 387 (Pa.Super. 2004) (en banc)

(cleaned up)).

      As the certified record supports the orphans’ court’s finding that Parents

have not remedied the predicate parenting deficiencies despite the best efforts

of CYS and its service providers, we reject Parents’ argument that CYS

adduced insufficient evidence to prove that the conditions which led to J.H.P.’s

placement continue to exist. Hence, we discern no basis to upset the orphans’

court’s conclusion that CYS established by clear and convincing evidence the

statutory basis to terminate the parental rights of Mother and Father pursuant

to § 2511(a)(8).

      Having found that the certified record supports the orphans’ court’s

determination pursuant to § 2511(a), we address Parents’ arguments relating


                                     - 16 -
J-A23026-22


to § 2511(b), which requires the orphans’ court to “give primary consideration

to the developmental, physical and emotional needs and welfare of the child.”

23 Pa.C.S. § 2511(b). “The emotional needs and welfare of the child have

been properly interpreted to include intangibles such as love, comfort,

security, and stability.” T.S.M., supra, at 628 (citation and quotation marks

omitted). Our Supreme Court has made clear that § 2511(b) requires the trial

court to consider the nature and status of the bond between a parent and

child. In re E.M., 620 A.2d 481, 484-85 (Pa. 1993). It is reasonable to infer

that no bond exists when there is no evidence suggesting the existence of

one. See In re K.Z.S., 946 A.2d 753, 762–63 (Pa.Super. 2008). To the

extent there is a bond, the trial court must examine whether termination of

parental rights will destroy a “necessary and beneficial relationship,” thereby

causing a child to suffer “extreme emotional consequences.” E.M., supra, at

484-85.

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa.Super. 2014).

“In addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.” Id. In determining the needs and welfare, the court may properly


                                    - 17 -
J-A23026-22


consider the effect of the parent’s conduct upon the child and consider

“whether a parent is capable of providing for a child’s safety and security or

whether such needs can be better met by terminating a parent’s parental

rights.” L.W., supra, at 524.

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra, at 268. The Court directed that, in weighing the

bond considerations pursuant to § 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. Court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      Instantly, based upon the evidence adduced at the termination hearing,

including Ms. Jefferson’s expert testimony and Ms. Fisher’s observations

during supervised visitations, the orphans’ court found that, even though

Parents clearly love their son, no meaningful parent-child bond existed with

J.H.P. Instead, the court determined that J.H.P. maintains a strong familial

bond with his pre-adoptive foster parents who have cared for him since April

2020. Hence, the court concluded that “[t]ermination of parental rights in this

case will therefore not destroy the existing, necessary, and beneficial

relationship for J.H.P. (which is with his foster parents), but rather will


                                     - 18 -
J-A23026-22


strengthen and support it.”      Orphans’ Court Opinion, 5/2/22, at 18-19

(cleaned up).

      In assailing the orphans’ court’s best-interest analysis, Parents first

invoke aspects of the dependency record, which was expressly incorporated

into the record during the evidentiary hearing.     Parents assert that CYS is

judicially estopped from denying the existence of a parent-child bond in the

instant case because the permanency plans that CYS fashioned for J.H.P.’s

dependency proceedings and filed in the juvenile court during May 14, and

October 14, 2020 previously noted “strong” and “good” parent-child bonds,

respectively. See Parents’ brief at 25. Characterizing these statements as

judicial admissions, Parents posit that the orphans’ court now “must find [CYS]

was bound by their judicial admissions . . . including that there is a very close

attachment and extremely strong bond, which existed and continued to exist

between [Parents] and [J.H.P.]” Id. at 28.

      Parents’ argument is more daring than convincing.               Assuming,

arguendo, that the statements in J.H.P’s juvenile court permanency plans from

2020 constitute pleadings, stipulations, or testimony that are tantamount to

a judicial admission, and by no means are we suggesting that they are, judicial

estoppel would not preclude CYS from asserting the absence of a meaningful




                                     - 19 -
J-A23026-22


parent-child bond when the termination hearing occurred in December 2021.5

At most, CYS would be barred from refuting that a “strong” or “good” parent-

child bond existed in May and October 2020. Tellingly, however, CYS makes

no such assertion as to the state of the parent-child bond during those periods.

       To the extent that Parents make this identical claim in regard to the

isolated reference in Ms. Jefferson’s 2020 bonding assessment to J.H.P.’s “not

inconsequential” relationship with Parents, this claim also misses the mark. It

is critical to note that while Parents interpret the phrase “not inconsequential”

to mean significant or substantial, Ms. Jefferson’s use of the terminology was

considerably less positive.       In fact, the reference appears in the bonding

assessment as part of Ms. Jefferson’s conclusion in favor of adoption and

specifically describes “the loss that is inherent in not being raised by biological

family.”     N.T., 12/14/21, Exhibit D at 6.         During cross-examination,

Ms. Jefferson further explained that all children have an innate relationship

with their biological parents and that it eventually will be important for J.H.P.

to understand that his biological parents existed. N.T., 12/14/21, at 29-31.

Thus, insofar as Ms. Jefferson’s reference did not describe a meaningful

parent-child bond, CYS still would not be barred from contesting its existence.

Accordingly, Parents’ novel judicial estoppel claim fails.


____________________________________________


5  Additionally, Parents fail to explain how their suggested application of
judicial estoppel would enhance the 2020 characterization of a “strong” or
“good” bond to the “extremely strong bond” that they currently assert
continues to exist. See Parents’ brief at 28.

                                          - 20 -
J-A23026-22


      Their alternative argument is more conventional. Essentially, Parents

contend that CYS did not satisfy its burden of proving that terminating

parental rights served J.H.P.’s developmental, physical, and emotional needs

and welfare. The focus of this assertion is that Ms. Jefferson’s 2020 report did

not address the effect that severing the parent-child bond would have on

J.H.P. Id. at 30. Further, Parents contend that the orphans’ court neglected

to consider the “intangible dimensions” of the needs and welfare analysis.

Mother and Father argue that they are capable of formulating a healthy bond

with their son and assert that “the record is replete with references that [they]

very much love and care for their minor child[.]” Id. at 33.

   The certified record both belies Parents’ assertions of error and sustains

the orphans’ court’s determination that termination best serves J.H.P.’s

developmental, physical, and emotional needs and welfare. First, contrary to

Parents’ contentions that they can maintain a safe and beneficial bond with

J.H.P., the foregoing discussion of the evidence demonstrates that Parents’

substantial parenting deficiencies continue to present a significant risk to

J.H.P.’s safety and physical wellbeing. See N.T., 12/14/21, 19. Ms. Jefferson

agreed that L.H.P. would face a “grave risk of injury” if he was left

unsupervised with Parents. Id.

   Indeed, in contrast to Parents’ characterization of the record, Ms. Jefferson

clearly opined that she could not envision a healthy parent-child bond ever

developing between Parents and J.H.P.         Id. at 21.   In relation to Mother,


                                     - 21 -
J-A23026-22


Ms. Jefferson simply opined that “the attachment deficit is extremely severe

and great.” Id. At 21. As to Father, Ms. Jefferson explained that Father lacked

“the cognitive capacity to [learn] to keep him safe.” Id. at 20. She continued,

“even though there is that genuine feeling of attachment [with J.H.P.,] it is

not strong enough or healthy enough to keep him safe.” Id. The orphans’

court did not err or abuse its discretion in considering the effect of Parents’

conduct upon J.H.P.’s safety and wellbeing. See L.W., supra, at 524 (noting

aptness of considering “whether a parent is capable of providing for a child’s

safety and security or whether such needs can be better met by terminating

a parent’s parental rights”).

   Parents accurately observe that Ms. Jefferson’s assessment focused upon

the deficient nature of the parent-child relationship rather than specifically

confronting the effect of severing that relationship. However, Ms. Jefferson

explained that her discussion was, in fact, relevant to the ultimate

determination before the court. Id. at 32. She reasoned that where, as here,

attachment wounding and disruption exist, it takes several years of intense

therapy to ameliorate it. Id. at 32. Accordingly, notwithstanding the lack of

a specific discussion regarding severance, there “is a serious concern for

[Parents’] ability to develop [a] healthy and safe attachment with [L.J.P.].”

Id. at 33. Phrased differently, this case does not present a necessary and

beneficial relationship between Parents and J.H.P. that would cause harm to

J.H.P. if severed.


                                    - 22 -
J-A23026-22


   Furthermore, notwithstanding Parents’ reliance upon Ms. Jefferson’s

acknowledgement of their relationship with J.H.P. in the 2020 bonding

assessment, Ms. Jefferson’s testimony described J.H.P.’s positive bond with

the foster family, with whom he has lived for all but two months of his life.

Id. at 95-96, 21-22. She recounted her assessment of the child’s bond with

his foster family as follows:

      [I]n stark contrast to what I observed when [J.H.P]. was with his
      biological parents[,] . . . [he] was bright and vocalizing. They
      were making faces, there was touch. He was being held. I mean,
      he was absolutely vibrant and appearing . . . without distress,
      [and] . . . of normal development. It was warm and natural and
      I had absolutely no concerns. You could see it in an instant.

Id. at 21-22. Ms. Jefferson expounded on the significance of this observation

by highlighting that the interactions with the foster family exhibited the

foundational hallmarks of attachment, i.e., “[i]f I reach out for help, is

someone going to respond, and [J.H.P.’s] behavior indicated his clear

confidence of that.” Id. at 22 (cleaned up).

   The testimony of Ms. Shawley, the CYS caseworker assigned to the family,

similarly confirmed that J.H.P.’s primary bond is with his foster parents, one

of whom he refers to as “mom-mom.” Id at 103. She described a loving

relationship in a vibrant environment where J.H.P. is “very interactive with the

family.” Id. at 102-03.

   Hence, the fact that Ms. Jefferson previously noted Parents’ relationship

with J.H.P. in 2020 does not negate the testimony regarding the significant

parent-child bond that the child maintains with his foster family, which the

                                     - 23 -
J-A23026-22


court concluded was “the existing, necessary, and beneficial relationship” that

should be supported. Orphans’ Court Opinion, 5/2/22, at 18-19.

      In     sum,   the   testimony   presented   at   the   evidentiary   hearing

demonstrated that the only beneficial and necessary parent-child bond in this

case exists between J.H.P. and his foster parents, rather than between him

and Parents, and that J.H.P continues to thrive in his foster home. Thus, the

certified record supports the orphans’ court’s finding that the termination of

parental rights will serve the child’s developmental, emotional, and physical

needs and welfare.        Id. at 18-19.    In contrast to Parents’ arguments

concerning the significance of “intangible dimensions,” including their love for

J.H.P., the focus of the § 2511(b) analysis remains upon J.H.P. and the effect

upon him of severing a beneficial existing parent-child bond. See Parents’

brief at 30. In this vein, we observe that considerations relating to J.H.P.’s

relationship with the foster parents are crucial components of the court’s

§ 2511(b) analysis. See In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010) (“[I]n

addition to a bond examination, the trial court can equally emphasize the

safety needs of the child, and should also consider the intangibles, such as

the love, comfort, security, and stability the child might have with the foster

parent.”).    Accordingly, we discern no abuse of discretion in the orphans’

court’s needs and welfare analysis.




                                      - 24 -
J-A23026-22


     For all of the foregoing reasons, we affirm the orphans’ court order

terminating the parental rights of Mother and Father pursuant to § 2511(a)(8)

and (b).

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2022




                                   - 25 -